DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33-40, 44, 46, 50-46, 61, 64 is/are rejected under 35 U.S.C. 102(a)(1) as being Yee et al by Yee et al. (US patent 6,378,825). 
Regarding claim 33, Yee discloses assembly, comprising a mounting base (39); at least two mounting pins  (20, 30, 34) connected with said mounting base (39); a support rail on which a plurality of housings equipped with electrical contact and/or functional elements can be arranged mounted on said mounting base (39), said mounting pins and said support rail (25) being configured to lock said support rail on said mounting base (via locking features:36), whereby said support rail may be mounted on said mounting base without using a tool.
	Regarding claim 34, Yee discloses said support rail (25) contains through bores arranged in a defined pattern. 
Regarding claim 35, Yee discloses said through bores (37, 40, 42) have at least one of a polygonal, circular, oval, elongated, and keyhole cross-section.
Regarding claim 36, Yee discloses each through bore (37, 40, 42) has a portion having a first diameter and a second portion having a second diameter greater than said first diameter.
Regarding claim 37, Yee discloses each mounting pin (20, 30, 34) includes a head and a shaft having a smaller diameter than said head.
Regarding claim 38, Yee discloses said first diameter of each through bore (37, 40, 42) first portion is larger than a diameter of said mounting pin shaft and said
Regarding claim 39, Yee discloses each mounting pin head (30, 42) includes at least one locking device.
Regarding claim 40, Yee discloses said locking device of each head cooperates with a respective one of said through bores (40, 42) in a locked state to define an annular snap-fit connection (see col. 3, lines12-29).
Regarding claim 44, Yee discloses each locking device is solid and contains a radial gap (see fig. 5).
Regarding claim 46, Yee discloses each locking device lock with a respective through bore.
Regarding claim 50, Yee discloses a head of each mounting pin covers (36) respective through bore like a mushroom cap or semi-circular rivet head when said support rail is mounted on said mounting base (see co. 3, lines 13-29).
Regarding claim 51, Yee discloses the mounting base (39) contains a threaded bore corresponding to each respective through bore (see col. 3, lines 31-41).
Regarding claim 52, Yee discloses each mounting pin (20, 30, 33) shaft is threaded for connection with said mounting base threaded bore (see col. 3, lines 31-41). .	Regarding claim 53, Yee discloses each mounting pin shaft (34) is threaded and passes through a through bore of the mounting base, and further comprising a nut connected with said mounting pin shaft to connect said mounting pin with said mounting base (see col. 3, lines 31-41).
Regarding claim 54, Yee discloses each mounting pin head (36) includes a collar. 
 Regarding claim 55, Yee discloses each locking device (36) is arranged on said collar.
Regarding claim 56, Yee discloses said collar fills a respective through bore (37, 40, 42), a height of said collar corresponding to a thickness of said support rail (25) in a region of said respective through bore.
Regarding claim 56, Yee discloses one of said mounting pin head and collar has a driving configuration for the transmission of torque to said mounting pin.
Regarding claim 61, Yee discloses each mounting pin (20, 30, 33) is threadably connected with said mounting base, and further comprising a locking device for locking each mounting pin on said mounting base (see col. 3, lines 31-41.
Regarding claim 64, Yee discloses each mounting pin is designed to dissipate a PE current of said support rail which is considered as intended use It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41, 45, 47-48, 59-60, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (US patent 6,378,825).
Regarding claim 41, 45, 59-60, 62, Yee discloses the aforementioned limitations, but fails to disclose the locking device has a C-shaped or an L-shaped cross-section or the locking device is arranged in said annular groove or each locking device comprises a dowel. It would have been obvious matter of design choice to have the locking device has a C-shaped or an L-shaped cross-section or the locking device is arranged in said annular groove or each locking device comprises a dowel and such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). It would have been obvious to one having ordinary skill in the art to have the locking device with a C-shaped or an L-shaped cross-section or the locking device each locking device comprises a dowel is arranged in said annular groove in order to improve the retention features in Yee’s device. 
Regarding claim 47, Yee discloses the aforementioned limitations, but fails to disclose each locking means is formed of a metallic material having a spring-like character or each locking device includes a resilient pressure member. It would have been obvious to one having ordinary skill in the art to have each locking means is formed of a metallic material having a spring-like character or each locking device includes a resilient pressure member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416  (CCPA 1960). It would have been obvious to one having ordinary skill in the art to have each locking means is formed of a metallic material having a spring-like character or each locking device includes a resilient pressure member in order to meet a change in the environmental needs in Yee’s device. 
                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Claims 42-43, 49, 58, 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        	      06/04/2022